Citation Nr: 0001857	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as secondary to nicotine dependence and 
tobacco use in service.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and her former daughter-in-law



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1944.  The veteran died in October 1976.  The appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in May 1997.  The statement of the 
case was issued in June 1997.  A substantive appeal was 
received in August 1997.  The appellant and her former 
daughter-in-law testified at a personal hearing at the RO in 
July 1997.  The appellant canceled her request for a hearing 
before a member of the Board in September 1997.  Thereafter, 
the appellant indicated that she wanted to testify in 
Washington, D.C., before a member of the Board.  This hearing 
was held before the undersigned member of the Board in 
November 1999.

By rating action in September 1994, the RO denied entitlement 
to service connection for the cause of the veteran's death on 
a direct basis and as secondary to asbestos, mustard gas 
and/or the service connected nervous disability.  The 
appellant was notified of this determination and of her 
procedural and appellate rights , but did not initiate an 
appeal.  By rating action in April 1996, the RO denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1151 based on radiation 
treatment at a VA hospital.  The appellant was notified of 
this determination and of her procedural and appellate rights 
, but did not initiate an appeal.  

The Board notes by letter in March 1986 and by rating action 
September 1994, entitlement to service connection for the 
cause of the veteran's death was denied by the RO.  As the 
issue of entitlement to service connection for the cause of 
the veteran's death due to nicotine dependence and tobacco 
use in service has been developed on a de novo basis and as 
separate from previously denied claims for service connection 
for the cause of the veteran's death, the Board will consider 
it on a de novo basis as the RO never considered the claim on 
that basis.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1976, at which time he 
was 56 years old, and service connected for schizophrenia, 
evaluated as 100 percent disabling from February 17, 1972, 
with an entitlement to special monthly compensation on 
account of the need for regular aid and attendance from 
January 1974; the veteran was found to be incompetent from 
February 22, 1974.  

2.  By rating action in April 1976, the RO determined that 
the veteran was entitled to a permanent and total rating due 
to service connected disability, which was in effect at the 
time of his death.

3.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was carcinoma of the lung.  No 
other significant conditions contributing to death were 
identified.

4.  There is no competent medical evidence of a nexus between 
the veteran's cause of death to the use of tobacco in service 
or to nicotine dependency developed in service nor is there 
competent medical evidence that the veteran's psychiatric 
impairment played any role in the development of claimed 
nicotine dependence.  


CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death due to nicotine 
dependence and tobacco use is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was 
hospitalized during service for treatment of dementia 
praecox.  The service medical records are negative for 
evidence of smoking in service or of a diagnosis of nicotine 
dependence during active service.

The claims file contains numerous post-service VA and private 
outpatient and hospital records dated from April 1945 to 
October 1976.  On VA examination in April 1945, it was noted 
that the veteran was working in the fire department and that 
he had worked there one year prior to entry into active 
service.  That examination report is negative for a diagnosis 
of lung cancer.  The first evidence of lung cancer is shown 
in an April to May 1976 VA hospital summary which shows that 
the veteran was admitted for radiation therapy for lung 
cancer.  It was noted that that veteran was a one pack a day 
smoker who had been treated chronically for a nervous 
condition.  It was indicated that he had been evaluated at 
McCain Hospital two weeks prior to admission for cough and 
night sweats and was found to have unresectable carcinoma of 
the lung.  The final diagnosis was carcinoma of the lung.  
There is no evidence in these records of nicotine dependence 
during active service.  The terminal VA hospital report 
showed that the veteran died on October [redacted], 1976 due to 
carcinoma of the right lung.  There is no evidence in this 
record of nicotine dependence during active service.  

As noted, the veteran died on October [redacted], 1976 at the VA 
hospital in Durham.  The Certificate of the Death indicates 
that the immediate cause of the veteran's death was carcinoma 
of the lung.  No other significant conditions contributing to 
death were identified.  No autopsy was performed.  The 
veteran was 56 years old at the time of death.  The Board 
notes that at the time of death, service connection was in 
effect for schizophrenia which was evaluated as 100 percent 
disabling from February 17, 1972, with an entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance in effect from January 1974.  In 
addition, the Board notes that the veteran was found by the 
VA to be incompetent from February 22, 1974.  By rating 
action in April 1976, the RO determined that the veteran was 
entitled to a permanent and total rating due to service 
connected disability, which was in effect at the time of his 
death.  

The appellant testified in July 1997 that the veteran smoked 
cigarettes to help calm his nerves.  She indicated that he 
smoked during service and was unsure whether he smoked prior 
to service.  She testified that the veteran had indicated 
during his lifetime that he was addicted to cigarettes and 
was unable to quit smoking.  She asserted that smoking, which 
started in service, contributed to the veteran's death from 
lung cancer.

In October 1997, the appellant submitted a statement 
indicating that the veteran had started smoking cigarettes in 
May 1944 when he came home for basic training.  She indicated 
that in addition, he smoked cigars and chewed tobacco.  She 
indicated that he used tobacco from 1944 to 1976.  

In November 1999, the appellant testified at a personal 
hearing in Washington, D.C., before the undersigned member of 
the Board.  At the outset, the Board notes that the 
appellant's representative asserted at that time that the 
appellant had not been informed of what was required of her 
by the VA to render her claim well-grounded.  During her 
hearing, the appellant asserted that the veteran had been a 
heavy smoker since 1944.  She maintained that during service, 
the veteran expressed to her that he needed the cigarettes 
and they purchased cigarettes at the canteen.  Whenever the 
veteran was home with the appellant, she indicated that he 
smoked.  During the period of 1944 and 1976, the appellant 
indicated that she spoke to the veteran about quitting 
smoking, but he was unable to do so.  The appellant expressed 
that she believed that the veteran was nicotine-dependent.  
In addition, she indicated that his psychiatric problem 
caused him to smoke.  

In conjunction with her claim, the appellant submitted a 
statement from a VA physician and two statements from a 
private physician.  She waived initial RO jurisdiction over 
this evidence.  The VA physician stated that the veteran's 
psychiatric disability was aggravated by the lung cancer.  
However, the VA physician did not opine that the veteran's 
psychiatric disability aggravated his lung cancer.  The 
private physician stated that the veteran's psychiatric 
disability was a deterrent to his general well-being and 
economic status during his lifetime.  In addition, the 
physician indicated that the veteran first presented with 
symptoms of lung cancer in February 1976 and died in October 
1976.  The Board notes that neither physician indicated that 
the veteran developed nicotine dependence during service nor 
did either physician indicate that his psychiatric disability 
directly caused or contributed to any later development of 
nicotine dependence and/or lung cancer.  

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom.  Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. 3.310.

Furthermore, in order for a claim for service connection to 
be well-grounded, the Court of Veterans Appeals has also held 
that there must be competent evidence of: (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a link or a connection) 
between the in-service injury or aggravation and the current 
disability. Competent medical evidence is required to satisfy 
this third prong.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
"Although the claim need not be conclusive, the statute [38 
U.S.C.A. § 5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  
Although evidence submitted in support of a claim is presumed 
to be true for purposes of determining whether it is well-
grounded, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In a claim for service connection for the cause of death of a 
veteran, the first requirement of well-groundedness, evidence 
of a current disability, will always have been met (the 
current disability being the condition that caused the 
veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet. App. 
40, 46 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In claims where there is an allegation that death was due to 
nicotine use in service, certain directives must be followed 
as set forth below.  

An opinion by VA's General Counsel, VAOPGCPREC 19-97, was 
prepared in response to an inquiry as to under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, was to the effect that while 38 
C.F.R. § 3.310 provides for "secondary service connection," 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
disability, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310.

The 1997 Opinion cited a prior 1993 holding that whether 
nicotine dependence was a disease for compensation purposes 
was an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question was whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a factual determination.  The 1997 Opinion 
also noted the potential for an intervening or a supervening 
cause of injury which might act to sever the proximate and 
causal connection between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
(as in this case) or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It quoted the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) at 243, the criteria for diagnosing substance dependence 
as specifically applicable to nicotine dependence.  Under 
those criteria, nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine.  Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, the General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  The appellant asserts that the veteran's death 
from lung cancer was caused by smoking and nicotine 
dependence during service and/or the veteran's psychiatric 
disability caused him to smoke.  Even though the record 
indicates that the veteran was a smoker, there is no 
competent medical evidence that nicotine dependence arose 
during active service and no medical evidence relating the 
claimed nicotine dependence to the veteran's lung cancer.  
Likewise, there is no competent medical evidence that the 
veteran's psychiatric impairment played any role in the 
development of claimed nicotine dependence.  

There is no competent medical evidence that the cause of the 
veteran's death is related to smoking during service.  
Therefore, the second prong of Caluza has not been met with 
regard to the claim.  The only evidence of record linking the 
veteran's death from cancer to his active service are the 
contentions of the appellant.  She has asserted that the 
veteran began smoking in service and this led to his death 
from lung cancer.  However, as noted above, there is no 
medical evidence of a nexus between cigarette smoking during 
active service and the cause of the veteran's death.  The 
Court has held that lay evidence is inadequate to establish a 
medical nexus between the cause of the veteran's death and 
his active service.  The Court has held that lay persons are 
competent to testify as to what they actually observed and 
what is within the realm of their personal knowledge.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, the Court has 
also held that lay testimony is not competent to prove a 
matter requiring medical expertise.  Grottveit.  The 
appellant is not medically trained and is not competent to 
testify as to the cause of the veteran's death.  
Consequently, she has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the lay evidence submitted does not 
cross the threshold of mere allegation.  Thus, the claim is 
not well-grounded as it lacks plausibility.

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (If the veteran's application for benefits is 
incomplete, the VA shall notify the veteran of the evidence 
necessary to complete the application), is not necessary.  As 
noted, the appellant's representative asserted that the 
appellant had not been informed what was required of her by 
the VA to render her claim well-grounded.  The representative 
requested that the case be remanded to the RO for them to 
inform her of what she needed to submit to render her claim 
well-grounded.  In this regard, the Board notes that in the 
July 1997 supplemental statement of the case, the appellant 
was informed that she had not submitted any medical evidence 
linking the veteran's service-connected psychiatric disorder 
to his lung cancer.  Thereafter, in an October 1997 letter, 
the appellant was fully informed of what evidence was 
required to render her claim of service connection for the 
cause of the veteran's death as secondary to nicotine 
dependence and tobacco use in service well-grounded.  Thus, 
the Board finds that the representative's assertions as 
previously noted are without merit.  Likewise, the appellant 
has not put VA on notice that competent evidence exists that 
supports her assertions that the cause of death is related to 
smoking in service.  The VA has taken steps to ensure that 
the veteran has submitted a complete application.  The Board 
notes that in June 1994, the appellant indicated that every 
doctor the veteran saw after the diagnosis of cancer, 
including VA doctors, indicated that the cancer had its 
inception in service.  By letter dated in March 1997, the RO 
advised the appellant that with regard to the claim of death 
due to exposure to tobacco products, she should furnish a 
summary of the veteran's smoking history and any medical 
evidence or an opinion to support the contention that his 
lung cancer was caused by cigarettes smoked on active duty.  
It was also indicated that she should submit statements from 
physicians.  In April 1997, the appellant submitted a 
statement detailing the veteran's smoking history.  
Thereafter, she submitted physicians' statements, but none of 
those physicians stated that the veteran had nicotine 
dependence which arose in service.  Consequently, the RO has 
met its burden under 38 U.S.C.A. § 5103(a) by informing the 
veteran of the evidence necessary to complete her application 
for benefits.  By this decision, the Board is informing the 
appellant of the evidence necessary to make her claim as set 
forth above well grounded.

Finally, the Board has considered the "benefit of the doubt" 
doctrine; however, as the appellant's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert.


ORDER

Entitlement to the cause of the veteran's death as secondary 
to nicotine dependence and tobacco use in service is denied 
as not well-grounded.


REMAND

By rating action in September 1994, the RO denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  In 
correspondence received in September 1994, the appellant 
requested that her claim for DIC under the provisions of 
38 U.S.C.A. § 1318 be reconsidered.  The Board accepts this 
statement as a notice of disagreement.  

As such, the RO is now required to send the veteran a 
statement of the case as to the this issue in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  In this 
regard, the Court has held that where a Notice of 
Disagreement has been submitted, the veteran is entitled to a 
Statement of the Case.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  

Accordingly, this matter is REMANDED for the following 
action:

The RO should send the appellant a 
statement of the case as to the issue of 
entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  If the appellant perfects 
her appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

